Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In claim 1, under formula (1) where the variable “m” is defined, please replace “m is an integer of 1,500 to 30,000” with
-- m is an integer of 3,500 to 10,000 --.
Also in claim 1, under formula (2) where the variable “n” is defined, please replace “n is an integer of 8 to 1,000” with
-- n is an integer of 30 to 50 --.

Also in claim 1, please remove the last two lines of the claim and place the period after the line defining the variable “r”.

Rather than substituting the definitions of the variables “m” and “n” as defined in dependent claim 16 into claim 1 where they had originally been disclosed, Applicant opted instead to insert the subject matter of this claim at the end of claim 1.  In so doing, there were effectively two different ranges disclosed associated with these making it not possible to ascertain the intended scope.  This matter has been addressed simply by removing the subject matter of the last two lines and inserting their limitations in place of the large ranges disclosed prior.
Terminal Disclaimer
The terminal disclaimer filed on May 24, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent # 10,556,041 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Applicant was advised in an interview conducted May 12, 2021 that the Examiner had made a determination that the claims of U.S. Patent # 10,556,041 represented a foundation for a non-statutory double patenting rejection that would be precluded if a terminal disclaimer were to be filed.  
Allowable Subject Matter
An updated/modified survey of the prior art did not yield any references more germane than those already of record.  Accordingly, claims 1-11, 13-15, and 17-20 are allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


May 25, 2021


/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765